Douglas, J.,
concurring. I concur in the judgment of the majority. I write to make just three points.
I
Justice Resnick’s dissent herein seems to preclude consideration in mediation of the issues of overreliance on local property taxes and a complete systematic overhaul of our state’s school-funding system. I do not agree, and in fact I voted for reconsideration so that these very issues could be raised in yet another forum in an attempt to make right what has, for so long now, been wrong. As the majority opinion makes clear, “the court refers to a master commissioner the issues raised in defendants-appellants’ motion for reconsideration and any other issues that the parties and the mediator deem appropriate issues for mediation.” (Emphasis added.) Neither side or their various supporters have been shy thus far in presenting and arguing their positions. The plaintiffs have consistently argued, and I have agreed and continue to agree, that what is necessary is a *637complete overhaul of the funding system including an end to heavy reliance on local property taxes. There is no reason to suspect that in mediation they would become any less forceful in seeking their goals.
II
There has been much discussion and reporting concerning the dollar figure that DeRolph III requires. In the defendants’ motion for reconsideration they say: “The State seeks reconsideration in the interests of using good numbers and good math. As we have learned, the Court’s changes may have been based in part upon erroneous calculations and data.” While this statement by the state may be at least partly accurate, it is now time for the whole story to be told on this issue.
On January 25, 2001, this court ordered that “the parties file any evidence they intend to present as early as practicable but no later than June 15, 2001.” DeRolph v. State (2001), 91 Ohio St.3d 1225, 741 N.E.2d 533. Implicit in that order was the notion of discovery pursuant to the Civil Rules. Plaintiffs sought discovery, and the defendants refused to cooperate. Plaintiffs filed a motion to compel, and it was necessary for this court to order the defendants to comply with the Rules — the same as any other parties involved in litigation. That order was entered on May 11, 2001. DeRolph v. State (2001), 91 Ohio St.3d 1274, 747 N.E.2d 823. That date was just a few weeks before oral argument was scheduled to be heard on June 20. DeRolph v. State (2001), 91 Ohio St.3d 1225, 741 N.E.2d 533.
The record before us reveals that the Ohio Department of Education’s Office of Policy Research and Analysis generated, and apparently issued, a revised and more comprehensive document dated May 2, 2001, that contains all of the districts identified as model districts in the fiscal year 1999 with the per-pupil base cost deflated by factors ranging up to eighteen percent and alternately by factors only up to 7.5 percent. Likewise, the Legislative Service Commission generated a document, also dated May 2, 2001, that contains additional information that is necessary to accurately determine the base cost of the one hundred twenty-seven model districts. Had these documents or the underlying data upon which they are based been timely made available to the plaintiffs, Russell Harris, whose affidavit both parties now acknowledge contains errors, would have been advised and there would have been no confusion over the issue of which figures were accurate.
The state, having thwarted the plaintiffs’ attempts at discovery of the information relied upon by the state in preparing the education budget, now wants to assert that we, the court, were given inaccurate information, that our math skills are poor, and that we were confused. The state does not come with clean hands.
*638As to the dollar figure involved in DeRolph III, I want to make clear that I knew that over the current and next biennium the additional funds required, including parity aid, would approach $2 billion and in our deliberations I so stated. For anyone willing to do the math, my concurring opinion in DeRolph III bears this out. Id., 93 Ohio St.3d at 332-334, 754 N.E.2d at 1206-1209 (Douglas, J., concurring).
I also knew, however, that that amount, or even the $300 to $500 million that some seem to think was being ordered, was not within the reach of the General Assembly to allocate either because of the lack of funds or the unwillingness to do so. It was my hope then that the order would instead move the General Assembly to bring about the systematic overhaul and restructuring required by DeRolph I and DeRolph II.
III
The state has filed, and we have granted, a motion to reconsider our decision in DeRolph III. With the vote on reconsideration all members of the court have, at one time or another, now been in the majority on one or more phases of the case. This in itself is curious, but I will leave it to others to speculate why, for each of the seven of us, that has occurred.
It is also curious that one of the dissenters, who seems to say that DeRolph III is the worst case in the history of civil jurisprudence, votes not to reconsider or even to give the parties a chance to work out their differences. This is also true of the plaintiffs, who, in their memorandum opposing reconsideration, say that “[t]he court’s ‘compromise’ leaves the overarching unconstitutionally of the funding system intact and the promise of DeRolph I and DeRolph II — and the Ohio Constitution — unfulfilled” and that “plaintiffs renew their request to the Court to condemn once and for all this irrational methodology and again require the State, as the- Court did in DeRolph I and II, to develop a funding system that will assure all of Ohio’s public school students the resources and educational opportunities they need to compete and succeed in the twenty-first century.” Having so eloquently stated their position, the plaintiffs then urge us not to reconsider. At best, the message sent is utterly confusing.
IV
I concur in the order of mediation. I fervently hope that such a procedure will resolve the issues. If, however, that does not happen and the case is returned to our active docket it will, I believe, be up to those who say that DeRolph III is so *639bad to fashion a decision and opinion that can garner the four votes necessary to take the next step.